Name: Commission Regulation (EU) NoÃ 447/2010 of 21Ã May 2010 opening the sale of skimmed milk powder by a tendering procedure
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  agricultural policy
 Date Published: nan

 22.5.2010 EN Official Journal of the European Union L 126/19 COMMISSION REGULATION (EU) No 447/2010 of 21 May 2010 opening the sale of skimmed milk powder by a tendering procedure THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(f) and (j), in conjunction of Article 4 thereof, Whereas: (1) Given the current situation on the skimmed milk powder market in terms of demand and prices and the level of intervention stocks it is appropriate to open the sale of skimmed milk powder from intervention by a tendering procedure in accordance with Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (2). (2) In order to better manage the sales from intervention, a date shall be fixed before which the intervention skimmed milk powder should have entered into storage to be available for sale. (3) Article 40(4)(b) of Regulation (EU) No 1272/2009 provides that it is necessary to lay down the time limits for the submission of tenders. (4) According to Article 45 of Regulation (EU) No 1272/2009 the time limit to notify all admissible tenders by the intervention agencies to the Commission should be set. (5) In view of increased volatility of market prices, it is appropriate to increase the amount of the tendering security, by derogation from Article 44(b) of Regulation (EU) No 1272/2009. (6) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 Scope Sales by a tendering procedure of skimmed milk powder entered into storage before 1 May 2009 are open, under the conditions provided for in Title III of Regulation (EU) No 1272/2009. The proposed price shall be the price per 100 kg of products. Article 2 Dates of submission 1. The time limit for submission of tenders in response to the individual invitations to tender shall be 11.00 (Brussels time) on the first and third Tuesday of the month. However, in August it shall be 11.00 (Brussels time) of the fourth Tuesday and in December it shall be 11.00 (Brussels time) on the second Tuesday. If Tuesday is a public holiday the time limit shall be 11.00 (Brussels time) on the previous working day. 2. The time limit for the submission of tenders for the first individual tender is 1 June 2010 at 11.00 (Brussels time). 3. Tenders shall be submitted to the intervention agencies (3). Article 3 Notification to the Commission Notification provided for in Article 45 of Regulation (EU) No 1272/2009 shall be made by 16.00 (Brussels time), on the closing date of submission of tenders referred to in Article 2 of this Regulation. Article 4 Derogation By way of derogation from Article 44(b) of Regulation (EU) No 1272/2009, the tendering security for skimmed milk powder shall be EUR 200/tonne. Article 5 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 May 2010. For the Commission, On behalf of the President, Dacian CIOLOÃ  Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 349, 29.12.2009, p. 1. (3) The addresses of the intervention agencies are available on the European Commission website CIRCA (http://circa.europa.eu/Public/irc/agri/lait/library?l=/&vm=detailed&sb=Title).